 
EXHIBIT 10.1
 
AMENDMENT TO AGENCY AGREEMENT


THIS AMENDMENT TO THE AGENCY AGREEMENT (this “Amendment”) is made as of this
22nd day of July, 2008, among Apollo Gold Corporation, (the “Corporation”),
Haywood Securities Inc. (“Haywood”) and Blackmont Capital Inc. (together with
Haywood, the “Agents”).


WHEREAS, on July 9, 2008, the Corporation and the Agents entered into an Agency
Agreement (the “Agency Agreement”) and the Corporation and the Agents desire to
amend the Agency Agreement.


NOW THEREFORE, in consideration of the mutual agreements contained in the Agency
Agreement and in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1. The Agency Agreement is hereby amended to delete the final paragraph of the
Preamble and to change the date of the U.S. Final Prospectus Supplement (as
defined in the Agency Agreement) in the Preamble from July 9, 2008 to July 23,
2008.


2. The Agency Agreement is hereby amended to add the following as Section 2(vi):
“shall not make any confirmations of sales of Units in the United States or
receive any funds from purchasers of Units in the United States prior to
delivery of the U.S. Final Prospectus Supplement;”. As a result of this
addition, the previous Sections 2(vi), (vii) and (viii) of the Agency Agreement
is hereby amended to become Sections 2(vii), 2(viii) and 2(ix), respectively.


3. The Agency Agreement is hereby amended to replace Section 3(a) with the
following:


“(a) Final Prospectus. The Corporation shall, as soon as possible, and in any
event by not later than 5:00 p.m. (Toronto time) on July 9, 2008, obtain from
the Principal Regulator, a Decision Document in respect of the Final Prospectus,
and fulfill all other requirements as appropriate in order to qualify the Units
for Distribution in the Qualifying Provinces by the Agents and the Selling
Firms. The Corporation shall, as soon as possible, and in any event by not later
than 5:00 p.m. (Toronto time) on July 23, 2008, file with the SEC a Free Writing
Prospectus containing pricing information and, within the time period required
under U.S. securities laws, the U.S. Final Prospectus Supplement.”
 

--------------------------------------------------------------------------------


 
4. The Agency Agreement is hereby amended to replace Section 5 with the
following:


“In return for their services in respect of the Distribution, including (i)
acting as financial advisors to the Corporation, (ii) assisting in the
preparation of the Offering Documents (and any Supplementary Material), (iii)
advising on the final terms and conditions of the Distribution, (iv) forming and
managing a selling group for the sale of the Units, and (v) performing
administrative work in connection with the Distribution, the Corporation agrees
to pay to the Agents at the Closing Time the Agents’ Fee. A corporate finance
fee of $100,000 will be payable to Haywood on the Closing Date and will be
credited against the portion of the Agents’ Fee payable to Haywood hereunder.
 
As additional compensation for the services to be rendered by the Agents in
connection with the Offering, the Corporation shall grant to the Agents
Compensation Options to purchase in the aggregate up to such number of
Compensation Units as is equal to 6% of the aggregate number of Units sold in
the Offering. The Compensation Options may be exercised, in whole or in part,
during the term thereof, at an exercise price per Compensation Unit equal to
$0.60, at any time during the period commencing 180 days following the Closing
Date and ending on the date that is 48 months following the Closing Date. The
Corporation shall execute and deliver to the Agents at each Closing Time
Compensation Option Certificates to which the Agents are entitled in a form to
be agreed upon by the Agents and the Corporation, acting reasonably.”


5. This Amendment may be executed in one or more counterparts (including
counterparts by facsimile), all of which shall be considered one and the same,
and shall become effective when one or more such counterparts have been signed
by each of the parties and delivered to each party.


6. This Amendment shall be governed by and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.




[The remainder of this page is intentionally left blank]


- 2 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.



 
HAYWOOD SECURITIES INC.
             
By:
/s/ Gregory McKenzie
 
Name:
Gregory McKenzie
             
BLACKMONT CAPITAL INC.
             
By:  
/s/ Rick Vernon
 
Name:
Rick Vernon
                         
APOLLO GOLD CORPORATION
             
By:  
/s/ R. David Russell
 
Name:
R. David Russell
 
Title:
President and Chief Executive Officer

 
- 3 -

--------------------------------------------------------------------------------


